Citation Nr: 1326931	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  05-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for vision problems, to include bilateral eye blindness (also claimed as entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems, to include bilateral eye blindness, claimed to be as a result of medical treatment at the VA Medical Center (VAMC) in Alexandria, Louisiana).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from September 23, 1970, to December 11, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was previously before the Board in September 2010 and September 2012 when it was remanded for additional development.

In May 2013, the Board requested a medical opinion from a Veterans Health Administration (VHA) medical expert.  Later that same month a medical opinion was received and was incorporated into the record.  The Veteran was provided with a copy of this opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's vision problems were not present in service or until many years thereafter and are not related to service.

2.  The Veteran does not have additional vision problems as a result of VA care, treatment, or service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for vision problems have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for compensation benefits for additional disability, identified as vision problems, as a result of treatment by a VA medical facility, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Appropriate notice was provided in February 2006 and September 2010 and the claim was readjudicated in a May 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Relevant private treatment records from Alkek Eye Center and Baylor Neuro-Ophthalmology have been associated with the claims file.

The Board notes that there is indication in the claims file that the Veteran has applied for Social Security Administration (SSA) benefits.  However, the letter of record indicates that this application was based upon conditions other than the Veteran's claimed vision problems.  In addition, the letter is dated in March 1994 before the Veteran's reported vision problems began.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  As the letter from SSA indicates that the claim was based upon disabilities other than the claimed vision problems and as the letter is dated prior to the Veteran's first reports of vision problems, the Board finds it unnecessary to obtain records from SSA.

The Board notes that the Veteran's representative argued in April 2010 that VA should obtain quality assurance records prior to adjudication of the Veteran's 1151 claim.  VA's General Counsel has concluded that "VA's duty to assist under section 5103A(a) requires agencies of original jurisdiction and the Board to request access to any quality-assurance records or documents relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents . . ."  VAOPGCPREC 1-2011 (Apr. 19, 2011).  In the instant case, the Veteran's representative has not identified quality-assurance records that may be relevant to the Veteran's claim.  The Veteran's representative has stated that "[t]he Board must determine whether quality-assurance records exist, and if so whether they are relevant to the Veteran's claim."  In addition, the Veteran's representative has not presented any convincing argument as to how quality assurance reports would be relevant to this case or information to locate any such records or documents.  As such, the Board finds it unnecessary to make attempts to locate quality-assurance records.  

The appellant was afforded VA medical examinations in November 2010 and November 2012.  In addition, a VA medical expert opinion was obtained in May 2013.  

The Board notes that the Veteran was not afforded a VA medical examination regarding the question of whether his vision problems were directly related to his active service.  However, the Veteran has consistently argued that his vision problems are due to the medications that he was prescribed by VA for his erectile dysfunction.  There is no indication that the Veteran's current vision problem may be related to his active service.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination regarding whether his vision problems are directly related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board remanded the Veteran's claim in September 2010 for the Veteran to be provided notice regarding substantiating a claim for benefits pursuant to 38 U.S.C.A. § 1151 and that the Veteran be afforded a VA medical examination.  In September 2012 the Board remanded the Veteran's claim for the Veteran to be provided a VA medical examination.  The Veteran was provided appropriate notice in September 2010 and was afforded VA medical examinations in November 2010 and November 2012.  As such, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  Service Connection and 38 U.S.C.A. § 1151 Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr, 21 Vet. App. at 303.  However, service connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511. 

For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2002).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.361 (2012). 

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  Id.  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  Id.

III.  Analysis

The Veteran claims that he suffers from vision problems of both eyes that he avers is related or was caused by medications that he was prescribed by the Alexandria VAMC.  He has indicated that in 2006 he was given a prescription for Viagra but that after he had used the Viagra for a short period of time, his eye sight was adversely affected.  He believes that he should be compensated pursuant to 38 U.S.C.A. § 1151. 

Service treatment records reveal that the Veteran reported color blindness and eye trouble on a Report of Medical History at separation from service in November 1970.

A treatment note dated in May 1998 indicates that the Veteran had eye trauma fifteen years earlier when with glass to the left eye.

In August 2000 the Veteran was diagnosed with conjunctivitis.

The Veteran was examined by an ophthalmologist in February 2001 and diagnosed with refractive error.

An ophthalmology note dated in September 2002 revealed 20/20 vision in both eyes without glasses.

In January 2004 the Veteran was seen for complaints of dry eyes and poor night vision.  The Veteran reported that although he could see well with the last pair of glasses that he received, they were not helping now.  His visual acuity was 20/20-1 in both eyes.

The Veteran denied eye symptoms in April 2005.  Also in April 2005 the Veteran was prescribed Sildenafil for erectile dysfunction.

A letter sent to the Veteran in December 2005 indicated that the United States Food and Drug Administration (FDA) has received at least fifty reports of blindness in men using the erectile dysfunction (ED) drugs Viagra, Cialis, or Levitra.  The patients had a sudden loss of some or all of their vision after taking these medications.  The letter reported that the vision loss was permanent in some cases and that it is not known for certain if the vision loss was caused by the medication.  The letter requested that the Veteran call his doctor immediately if he experienced a sudden vision loss while taking Sildenafil.

In January 2006 the Veteran's prescription was changed from Sildenafil (Viagra) to Vardenafil (Levitra).

In a VA treatment note dated in January 2006 the Veteran was noted to have UNG HS/NO OCULAR PATH. FROM VIAGRA.  

In VA treatment notes dated in January 2006 the Veteran was noted to report that he had blurry vision and had to try to focus in the morning.  He stated that he could not see for a few seconds after taking the Viagra and that this had happened two to three times.

In a statement dated in February 2006 the Veteran indicated that he had difficulty focusing his eyes at night.  He reported that he was told not to take Viagra and then later told to finish his script and that he would be changed to Levetra thereafter.   

In February 2007 the Veteran was noted to be prescribed Vardenafil.  In September 2007 it was noted that Vardenafil replaces Viagra.

In November 2007 the Veteran was noted to have normal conjunctiva, lids, pupils, and extraocular motions (EOM).

In an October 2009 VA treatment note the Veteran was noted to have no vision difficulties.  

In February 2010 the Veteran reported that when he watched television his vision was fuzzy and that he was having some problems with allergies.  After ophthalmological examination the Veteran was diagnosed with allergy symptoms.

In April 2010 the Veteran complained of pain in the right eye and that he could not see well.  He reported that he woke up from sleeping with sharp constant pain in the right eye and brow area.  Stated that he could not see well out of the right eye.  An addendum indicates that the Veteran reported seeing a "black veil" inferiorly.  He denied seeing flashes of light in the right eye.  

In another VA treatment note dated in April 2010 the Veteran was diagnosed with optic neuritis.  An April 2010 list of VA medications reveals that the Veteran was prescribed Vardenafil as replacing Viagra.

In another VA treatment note dated in April 2010 the Veteran's vision was noted to be relatively unchanged, has a circle of light, centrally no vision, on the periphery some shapes, no color vision, slight improvement compared to original, and no more headaches.  The Veteran reported that he used Vardenafil on a Monday night and that on Wednesday the problem started early in the morning.  He had no previous problems with Vardenafil, with Viagra had blurred vision and dizziness.  The relevant assessment rendered was optic neuritis versus optic neuropathy, possibly related to Vardenafil. 

Another April 2010 treatment note revealed likely optic neuritis.

In April 2010 a magnetic resonance imaging (MRI) scan of the brain was performed due to visual loss to rule out optic neuritis.  The impression was nonspecific white matter disease, left temporal lobe arachnoid cyst measuring 4 centimeters, and left maxillary sinusitis.  The primary diagnostic code was minor abnormality or abnormality previously identified.

Additional VA treatment records dated in April 2010 reveal continued treatment for right eye vision problems.

May 2010 VA treatment notes indicate that the Veteran continued to have difficulty with his vision.  He was noted to have been treated for posterior optic neuritis.

In a private treatment note, dated in June 2010, it was noted "? optic nerve inflamed."  It was reported that in April 2010 the Veteran woke up with severe, stabbing pain in the right eye and complete vision loss.  Vision started to return with two weeks.  The Veteran still had reduced vision compared to baseline.  He could see in the periphery.  The Veteran was noted to have been admitted to VA and given five days of steroids.  

Another private treatment note, dated in June 2010, indicates that the Veteran reported an acute, overnight loss of vision in the right eye beginning in April 2010.  Initial onset occurred with mild headache, nausea, and severe eye pain.  The Veteran was admitted to a VA hospital and received IV solumedrol for five days and was subsequently released.  An MRI scan was noted to reveal no compressive lesions and the Veteran reported that he was told that he had optic neuropathy.  Since onset his visual acuity improved slightly.  The Veteran had no headache, eye pain, diplopia, or photophobia.  The Veteran took Levitra approximately 24 hours prior to vision loss.  There were no signs or symptoms of GCA/Myasthenia.  

Another private treatment note, dated in June 2010, indicates that the Veteran reported that he lost vision suddenly associated with pain in April 2010.  He was eventually hospitalized and treated with five days of IV steroids.  He reported that he had two MRI scans since then.  He stated that his vision had been gradually improving.  He had no symptoms of GCA.  His medical history was noted to include high blood pressure, chronic obstructive pulmonary disease (COPD), arthritis, and arachnoid cyst on the left side of the head.  He was noted to have a congenital color deficiency.  The Veteran's medications were noted to include lisinopril, asprin, Oxycodone, omeprazole, levitra, and lutein.  He was allergic to Loratadine.  The Veteran's vision was tested.  After examination the physician rendered the opinion that the Veteran had optic neuropathy on the right.  

In July 2010 the Veteran was diagnosed with optic atrophy in the right eye with an etiology of either an optic neuritis more likely non-arteritic AION than arteritic AION.

In September 2010 the Veteran underwent a VA general medical examination.  The Veteran was noted to have had sudden painful blindness of the right eye with a date of onset in April 2010.  The Veteran developed sudden severe pain in right eye with complete blindness in the eye.  This occurred early in the morning.  The diagnosis was noted to still not be totally clear but seemed to be optic neuritis or neuropathy.  He was treated by large doses of solumedrol but the vision never returned in the right eye.  The pain has subsided in the right eye but there is no vision.  The Veteran used local eye cream to avoid lids sticking together.  Also he uses artificial tears for the both eyes.  After examination the Veteran was diagnosed with blindness in the right eye possibly due to optic neuritis.

A VA eye examination was accomplished in November 2010.  The examiner stated that he had reviewed the Veteran's claims file.  The examiner wrote that in April 2010 the Veteran reported that he had pain and darkness in the right eye.  It was further written that he had not used Viagra the previous evening or the morning of his sudden loss of sight in the right eye.  Upon completion of the examination, the examiner wrote that the Veteran's legal blindness in the right eye is less likely as not caused by or a result of the treatment of his erectile dysfunction disability with Viagra.  The rationale provided was that the Veteran reported that he was alone when he suddenly awoke with pain in the right eye and that he did not give a history of ingesting Viagra before the incident occurred.

The Board notes that the Veteran used Viagra in 2006 and had been moved to a different erectile dysfunction medication by the time of 2010 incident.  In addition, the examiner did not discuss the 2006 complaint nor did he address any of the Veteran's assertions concerning his decrease in vision.  

Treatment notes indicate that the Veteran was followed by the eye clinic for optic neuritis with vision loss in the right eye.

In February 2012 the Veteran was diagnosed with optic neuritis with vision loss on the right.  

A VA treatment note dated in May 2012 indicates that the Veteran was diagnosed with optic atrophy OD, likely 2/2 non-arteritic ischemic optic neuropathy versus PON.  There were still no MS symptoms, making optic neuritis less likely.  Ischemic more likely in light of recent coronary artery bypass graft, which points to systemic small vessel disease.

The Veteran's prescription for Levitra was noted to have been replaced by a prescription for Viagra in May 2012.

The Veteran was afforded another VA eye examination in November 2012.  The examiner reported that Veteran had sudden loss of sight in the right eye about two and a half years prior to the examination.  The Veteran was noted to report that he was awakened by a sharp pain on the right side of the head that radiated back from the top of the right eye to half way back of the head and stopped.  He reported that he immediately turned the light on in his bedroom and discovered that he could not see out of the right eye.  The examiner noted that since the last eye exam the Veteran had surgery on his right shoulder (rotator cuff).  In 2011 the Veteran was noted to have undergone neck surgery (cervical vertebra) and to have undergone triple bypass surgery.  The Veteran was noted to be diagnosed with an enlarged prostate gland approximately two years prior to the examination.  The examiner rendered the opinion that the Veteran's non-arteritic ischemic optic neuropathy of the right eye is less likely as not caused by or due to him taking Viagra prescribed for erectile dysfunction.  The examiner provided the rationale that the sudden loss of vision in the right eye, as self reported by Veteran, likely resulted from acute central retinal artery occlusion right eye.  The Veteran was noted to have documented ischemic vascular disease as determined by the need for him March 2012 to undergo triple vessel bypass surgery.

However, the Board notes that again the examiner did not discuss the Veteran's reported vision symptoms in 2006 when he was prescribed and taking Viagra.  Again, the Board notes that at the time of the April 2010 incident the Veteran was not prescribed Viagra and instead was prescribed another medication to treat erectile dysfunction.

In May 2013 a VA medical expert opinion was obtained.  The expert noted that the Veteran filed a claim for visual problems related to Viagra use in February 2006.  Review of the record revealed that the Veteran was prescribed Sidenafil (Viagra) as early as September 2001 with a stop date of September 2002.  The Sidenafil (Viagra) was then reordered October 2002 with a stop day of October 2003; reordered October 2003 with a stop date of October 2004; reordered in September 2004 with a stop date of September 2005; and reordered April 2005 with a stop date of April 2006.  In January 2006 the medication was changed from Viagra to Levitra after the Veteran complained of blurriness briefly after taking Viagra, even though eye exam and vision was normal and it was noted by the provider that there was no ocular pathology related to Viagra at that January 2006 visit.  The Veteran was noted to receive Viagra from September 2001 to February 2006 when he filed the claim without any documented history of blurred vision at his eye exam visits which were described as normal ophthalmology exams performed in September 2002, January 2004, January 2006, and October 2007 nor on his detailed health summary in May 2005.  In April 2010 the Veteran awoke with right sided facial pain and loss of vision in the right eye to hand motion level, previously 20/20.  The Veteran was diagnosed with optic neuritis and treated with high dose steroids.  On later examination done in January 2010, right eye vision had improved to 20/200 with the diagnosis felt to be optic neuropathy.  The expert found that there is no evidence in the record reviewed that Viagra contributed to his visual disability from VA treatment from 2006 to the present.  The Veteran had a history of vascular compromise as evident by diagnosis of hypertension, hyperlipidemia, and having undergone triple bypass.  His vascular pathology most likely contributed to his optic neuropathy and loss of vision.

In consideration of the evidence of record, the Board finds that entitlement to service connection for vision problems and entitlement to compensation for vision problems pursuant to 38 U.S.C.A. § 1151 is not warranted.

As to service connection, the Board acknowledges that the Veteran reported eye trouble on a Report of Medical History at separation from service in November 1970; however, the Board notes that there is no diagnosis or treatment for any vision disorder in service.  Treatment records do not reveal any diagnosed vision disorder until April 2010, many years after separation from service.  Although the Veteran was noted to have refractive error in February 2001, the Veteran was found to have 20/20 vision in both eyes without glasses in September 2002.  In addition, the Veteran denied eye symptoms in April 2005.  The Veteran reported that he had blurry vision in January 2006; however, it has been noted that eye exam and vision was normal at that time.  An expert indicated that the Veteran had normal ophthalmology exams performed in September 2002, January 2004, January 2006, and October 2007.  In addition, the Veteran was found to have no vision difficulties in October 2009.  Treatment notes subsequent to April 2010 indicate that the Veteran has been diagnosed with optic neuritis with vision loss on the right and optic atrophy.  A VA provider in May 2012 indicated that the Veteran's vision loss was more likely ischemic in light of the Veteran's recent coronary artery bypass graft, which points to systemic small vessel disease.  In addition, a VA examiner in November 2012 and a VA medical expert in May 2013 indicate that the Veteran's vision disability is likely due to documented ischemic vascular disease.  As the preponderance of the evidence is against a finding that the Veteran's vision problems has their onset during active service or are related to such service, including evidence that the Veteran did not have any vision problems until many years after service and the association of the Veteran's vision problems with ischemic vascular disease, the Board finds that entitlement to service connection for vision problems is not warranted.

In regard to the § 1151 claim, as noted above, the Veteran reported that he had blurred vision in January 2006 after taking Viagra; however, eye examination was normal and there was no ocular pathology related to Viagra at that time.  An expert indicated that the Veteran had normal ophthalmology exams performed in September 2002, January 2004, January 2006, and October 2007.  In addition, the Board notes that the Veteran was found to have no vision difficulties in October 2009.  The Veteran experienced a sudden loss of vision in the right eye in April 2010 and was subsequently diagnosed with optic neuritis with vision loss on the right and optic atrophy.  However, a May 2012 VA treatment note, November 2012 examination report, and a May 2013 report of a VA medical expert all indicate that the Veteran's vision problem is likely ischemic in nature.  The November 2012 examination report and the May 2013 VA expert opinion indicate that the Veteran's vision problems are less likely as not caused by or due to the Veteran's taking of medications prescribed for erectile dysfunction.  The examiner in November 2012 stated that it was less likely than not caused by or due to him taking Viagra and instead stated that it was likely resulted from acute central retinal artery occlusion right eye based upon the Veteran's documented ischemic vascular disease.  The May 2013 VA expert opinion indicated that the Veteran had a history of vascular compromise as evidence by diagnosis of hypertension, hyperlipidemia, and having undergone triple bypass and that his vascular pathology most likely contributed to his optic neuropathy and loss of vision.

The May 2013 expert opinion is the most probative evidence as to the question of whether the Veteran experienced additional eye or vision disability as a result of VA-prescribed Viagra use.  The May 2013 opinion, which was based on a review of the claims file and an accurate history, in combination with the prior opinions by VA examiners that are less probative but still weigh against the claim, contains a persuasive rationale for attributing the Veteran's visions problems to a cause other than the VA treatment.  Opinions in the treatment records were equivocal and did not contain a rationale; therefore, they have little probative value.  Furthermore, the Veteran's opinion on the matter is not competent as the question at hand is a medically complex one that requires certain medical expertise to render a competent opinion.  Therefore, the preponderance of the evidence is against a finding that the Veteran has an additional disability due to prescription of erectile dysfunction medications.  Without additional disability, discussion of the other elements for a § 1151 claim, such as negligence on the part of VA, is not necessary.  Thus, compensation under 38 U.S.C.A. § 1151 for vision problems is not warranted.


ORDER

Service connection for vision problems, to include bilateral eye blindness, is denied.

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for vision problems, to include bilateral eye blindness, due to VA medical treatment is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


